Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2014

                                      No. 04-14-00249-CV

                          IN THE INTEREST OF N.M.G., A Child,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01311
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
       Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.
10, 2003, no pet.) (mem. op.). Counsel certifies he has served copies of the brief and motion on
appellant. However, although appellant’s counsel informed appellant of his right to review the
record and file his own brief, he neither provided appellant with a copy of the record nor did he
explain to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.).

        This court has long held that counsel must explain to appellant to procedure for obtaining
the records. See Bruns, 924 S.W.2d at 177 n.1). On June 25, 2014, the Texas Court of Criminal
Appeals held, in the context of a criminal case, that an attorney who files an Anders brief “must
take concrete measures to initiate and facilitate the process of actuating his client’s right to
review the appellate record, if that is what his client wishes.” Kelly v. State, No. PD-0207-13,
2014 WL 2865901 (Tex. Crim. App. June 25, 2014). To this end the court of criminal appeals
held that counsel who files an Anders brief must notify his client that if he wishes to review the
record, he should “immediately file a motion for pro se access to the appellate record with the
applicable court of appeals.” Id. Counsel should include in his notification to the client a form
motion for this purpose, lacking only the appellant’s signature and date, and provide the mailing
address for the applicable court of appeals. Id. Counsel should also notify the court of appeals,
in writing that he has notified appellant of his rights and provided the above-described form. Id.
We advise appellant’s counsel that the procedure outlines in Kelly should be followed not only in
criminal cases, but in termination cases in which an Anders brief is filed.

       In this case, the court has requested the clerk of this court send a hard copy of the entire
record to appellant. If appellant desires to file a pro se brief, we ORDER that he do so on or
before July 28, 2014. We further order the motion to withdraw filed by appellant’s counsel is
held in abeyance pending further order of the court. The State has filed a notice waiving its right
to file a brief in this case unless appellant files a pro se brief. If appellant files a timely pro se
brief, appellee may file a responsive brief no later than twenty days after appellant=s pro se brief
is filed in this court.

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court